UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7097


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:03-cr-00010-RBS-1)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Terrence Cross, Appellant         Pro Se. Laura Pellatiro
Tayman,   Assistant  United States        Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                          William         Terrence        Cross        seeks     to        appeal    his

conviction for tampering with a witness and retaliation against

a   witness.              In    criminal        cases,    the     defendant         must     file    the

notice         of    appeal          within      fourteen       days     after       the     entry    of

judgment. 1              Fed.       R.   App.    P. 4(b)(1)(A).            With or          without    a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file       a   notice          of    appeal.       Fed.     R.    App.    P.     4(b)(4);       United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                    The district court entered judgment on August 1, 2003.

The notice of appeal was filed on June 8, 2012. 2                                   Because         Cross

failed         to    file       a    timely      notice    of     appeal       or     to    obtain    an

extension           of    the       appeal      period,   we     dismiss       the     appeal.        In

addition, we dismiss the appeal as duplicative.

                                                                                             DISMISSED




       1
       At the time judgment was entered, the appeal period was
ten days. Fed. R. App. P. 4(b)(1)(A)(i) (2008). On December 1,
2009, the period was extended to fourteen days. Fed. R. App. P.
4(b)(1)(A)(i) (2009).    Cross’s notice of appeal was untimely
under either period.
       2
       For the purpose of this appeal, the date appearing on
Cross’s notice of appeal is the earliest date it could have been
properly delivered to prison officials for mailing to the court.
See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                                     2